Citation Nr: 1210043	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO. 06-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was already before the Board in April 2008 and June 2010, when the Board remanded the TDIU issue for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. The Veteran has the following service-connected disabilities:  posttraumatic stress disorder (PTSD), rated as 70 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left hand Raynaud's syndrome, rated as 10 percent disabling; a left hand scar, rated as 10 percent disabling; and a left hand gun wound, rated as 0 percent disabling. The combined service-connected disability rating is 80 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 

2. There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

With regard to entitlement to a TDIU, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the TDIU appeal. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


The Merits of the Claim - TDIU

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected disabilities - i.e., PTSD, bilateral hearing loss, tinnitus, and several left hand and left finger disabilities. He last worked in November 2004 as a supervisor repairman at a power station. He had been working for that company for 33 years since 1971. He says his service-connected PTSD causes the inability to concentrate, anger, verbal and physical confrontations at work, and short-term memory impairment. He took an early retirement from his job in 2004 because he could no longer deal with the stress of working at the power station. He says his PTSD made it dangerous for him to work around high voltages. He indicates his PTSD prevents him from working around people due to his anger and irritability. He adds that due to his service-connected left hand and left finger disabilities and hearing loss, he would be any unable to work outdoors in any labor-oriented capacity or indoors in a sedentary capacity on a computer. He maintains it is difficult for him to lift, carry, or type with his left hand. While he acknowledges the severity of various nonservice-connected disabilities to include coronary artery disease, knee, neck, and right hand disorders, and hypertension, he asserts his service-connected disabiities, standing alone, have precluded gainful employment since 2004. He is currently 62 years of age. He is a high school graduate. See November 2004 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); April 2006 representative statement; April 2006 VA Form 9; and February 2012 Informal Hearing Presentation (IHP). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran has the following service-connected disabilities:  PTSD, rated as 70 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left hand Raynaud's syndrome, rated as 10 percent disabling; a left hand scar, rated as 10 percent disabling; and a left hand gun wound, rated as 0 percent disabling. The combined service-connected disability rating is 80 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 38 C.F.R. §§ 4.16(a), 4.25. Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As to the evidence against the award of a TDIU, VA treatment records dated from 2003 to 2011 document treatment for several significant nonservice-connected disorders including coronary artery disease, knee, neck, and right hand disorders, and hypertension. In short, these records attest to the severity of the Veteran's nonservice-connected disorders in relation to his inability to secure employment. The September 2011 VA general medical examiner indicated that the Veteran's nonservice-connected knees prevented many forms of sedentary employment that would require prolonged sitting, walking, or standing. 

A February 2005 VA psychological examiner assessed that the Veteran would likely perform well at a job in which he could work independently, could set his own pace, and could take short breaks as needed to walk and calm himself. He was not limited to only sedentary work according to this examiner. A February 2005 VA general medical examiner concluded that the Veteran's medical conditions are "stable" and they would not prevent him from employment. His muscle strength in the upper extremities was only slightly diminished, and he was able to do woodworking. August 2009 VA orthopedic and scar examiners stated that his service-connected left hand problems only mildly impacted his activities of daily living. These examiners assessed that the Veteran is not considered unemployable due to the left hand. He could still perform certain sedentary and physical work, except refrigeration or outdoors work in winter. VA psychiatric treatment notes dated in 2010 and 2011 reflect that the Veteran's mood was "stable" and his Global Assessment of Functioning (GAF) scores at that time were in the 60s, indicative of only mild or moderate impairment in functioning. None of these examiners considered the Veteran's past training background or his high school level of education in determining whether he could secure gainful employment.  However, there is some probative evidence against a TDIU rating.       

As to the evidence in support of an award of a TDIU, credible lay statements from the Veteran and his spouse throughout the course of the appeal provide some support for his claim. He consistently and credibly relates that he took early retirement from his power plant job in 2004 due to difficulty concentrating and irritability and anger from his PTSD. Moreover, VA treatment records and Vet Center records dated from 2003 to 2011 also confirm significant treatment and symptoms for the Veteran's service-connected PTSD. The Veteran takes several different psychiatric medications and has participated in individual and group psychotherapy. A VA psychiatric note dated in June 2005 reflected that the Veteran's mood had improved only after he quit his job. VA psychological examiners in February 2005 and August 2009 opined that PTSD caused the Veteran's retirement. The August 2009 examiner added there was a high level of occupational impairment, and the Veteran's prognosis was "poor." The examiner documented suicidal thoughts and domestic violence. It was assessed the Veteran was not able to handle finances alone. In a June 2005 private psychiatric opinion, Dr. G.A., MD., opined that the Veteran would be "unemployable" in any position that required the skills he had acquired over 33 years at the power plant. He was not able to concentrate, thus becoming a danger to others when working around high voltage. He isolated himself, got into fights at work, and was no longer participating in many leisure activities outside of work. VA psychiatric treatment notes dated in 2004 confirm the Veteran's difficulties with PTSD symptoms at work prior to retirement in November 2004.

An August 2009 VA audiology examiner determined that the Veteran's service-connected hearing loss made it hard to communicate, causing "significant" occupational limitations. The Board finds all of this evidence is entitled to significant probative value in support of a TDIU award. In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU.

The Board has also considered recent VA psychological and orthopedic examinations dated in November 2010 and September 2011. Both of these examinations are rather inconclusive as to whether the Veteran is entitled to a TDIU. The November 2010 VA psychological examiner discussed that the Veteran's level of attention and recall difficulties from PTSD would interfere with many types of employment beyond menial employment. Many possible factors, including those of a nonservice-connected nature, were also mentioned as relevant. The examiner observed that generally, there were certain physical and sedentary positions in which Veterans with PTSD could be successful, including mail carriers, construction workers, teachers, and computer repairers. However, the examiner did not consider that the Veteran's service-connected left hand disorders would make physical work quite difficult.  Further, the examiner did not address the fact that the Veteran does not have the education or skill sets to work as a computer repairer or teacher. 

The September 2011 VA orthopedic examiner remarked that the Veteran's service-connected left hand problems caused diminished manual dexterity, difficulty lifting and carrying, and prevented outdoor or refrigeration work due to Raynaud's syndrome. His nonservice-connected knee disorder would negatively impact many sedentary jobs. No conclusive statement was made as to the effect of service-connected disorders on gainful employment.  

From the record it appears that the Veteran is able to perform many aspects of daily living. See e.g., August 2009 VA examinations. However, the law provides that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case. See 38 C.F.R. § 4.10. Moreover, a Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a). Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The severity of several of the Veteran's nonservice-connected disorders, especially his knee disorder, and the Veteran's advancing age (62), are factors that likely also affect his ability to work. As noted, advancing age and nonservice-connected disorders may not be considered for purposes of TDIU. 38 C.F.R. § 4.19. However, in the present case, there is an approximate balance of the positive and negative evidence for the TDIU issue. With resolution of the doubt in his favor, the Veteran's service-connected disorders, in particular the severity and resulting dangers of his PTSD, prevent him from securing employment. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


